MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of Secured Diversified Investment, Ltd. of our report dated February 20, 2009 on our audit of the consolidated financial statements of Secured Diversified Investment, Ltd. as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada March 31, 6490 West Desert Inn Road, Las Vegas, NV 89146 (702)253-7499 Fax
